Order entered January 7, 2019




                                                 In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01278-CV

                        DENNIS JAMES POLEDORE, JR., Appellant

                                                  V.

                            CHERI YOLANDA DANIEL, Appellee

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-17-10565

                                            ORDER
       Before the Court is appellant’s December 28, 2018 motion requesting a paper copy of the

clerk’s record. We GRANT appellant’s motion. We DIRECT the Clerk of this Court to send a

paper copy of the clerk’s record to appellant.

       The reporter’s record is past due. In his motion, appellant states that he did not request

preparation of the reporter’s record. Accordingly, on the Court’s own motion, we ORDER the

appeal be submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       Appellant shall file his brief by February 15, 2019.

                                                          /s/   ADA BROWN
                                                                JUSTICE